DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Newly submitted claims 14-16 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly submitted claims are directed to a method for producing the liquid composition and as described in the Office Action mailed 08-23-2019 the method claims are patentable distinct (i.e. claim 7 which teaches a method for producing the liquid composition and which was non-elected by Applicant in the Response filed 09-24-2019). As such claims 7 and 14-16 are construed as non-elected method claims. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-16 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Response to Arguments
Applicant's arguments filed 12-04-2020 have been fully considered but they are not persuasive. Applicant argues that the cited prior art teaches a particle size of 0.1 µm or less but . 
Washio (JP 2004-107461) teaches that the polymer has an average particle size of 0.1 µm or less (paragraphs 21, 32) and ion exchange capacity of 2 meq/g (paragraph 44). Washio further teaches that the smaller the particle size, the larger the surface area of the polymer and the better the ion exchange performance (paragraph 21). Examiner submits that there is clear rationale why a person of ordinary skill in the art would be motivated to form a polymer having smaller particle sizes. In addition, the Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Washio clearly teaches why polymer having small particles sizes (i.e. 0.1 µm or less and even Applicant’s argued range 0.01 to 0.006 µm) is preferred in the polymer electrolyte composition. 
Applicant arguments are still not persuasive for reasons made herein and of record.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2004-107461 hereinafter Washio in view of U.S. Patent No. 6,933,071 hereinafter Yoshitake and U.S. Pre-Grant Publication No. 2011/0027688 hereinafter Hommura. 
Regarding Claim 1, Washio teaches a polymer electrolyte composition comprising: a polymer having ion exchange groups (paragraphs 17-19); and an organic solvent (paragraphs 31, 36), wherein the polymer has an average particle size of 0.1 µm or less (paragraphs 21, 32) and ion exchange capacity of 2 meq/g (paragraph 44). Washio further teaches that the smaller the particle size, the larger the surface area of the polymer and the better the ion exchange performance (paragraph 21) and the polymer has the claimed primary particle size parameter (i.e. product of average particle size of 0.1 µm or less and ion exchange capacity of 2 meq/g). 
In addition, a prima facie of obviousness exists because the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus it would have been well within the purview of a person of ordinary skill in the art to use such polymer having an average particle size of 0.1 µm or less and ion exchange capacity of 2 meq/g to achieve the desired primary particle size parameter.
Washio does not specifically disclose that the polymer has an average secondary particle size of from 100 to 3000 nm.

With regards to the composition further comprising water and organic solvent, Hommura teaches a liquid composition that comprises a polymer having ion exchange groups (paragraph 102), water (paragraph 147-148), and organic solvent (paragraph 149). Therefore, it would have been obvious to one of ordinary skill in the art to use water and organic solvent as the dispersion medium for the fluorine-containing polymer having ion exchange groups because Hommura discloses that such modification can improve dispersibility of the polymer electrolyte material (paragraph 148). 
Regarding Claim 2, the combination teaches that the composition comprises a C1-4 alcohol organic solvent (paragraph 145 of Hommura).
Regarding Claims 3-5, Washio teaches that the polymer is a perfluoropolymer having ion exchange groups (paragraphs 12, 18-19).
Regarding Claim 6, Washio teaches that the blending ratio of the polymer is 50 % or less (paragraph 33). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2011-253788 [Hamazaki et al.] teaches a polymer composition that comprises a . 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729